Citation Nr: 1401325	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-13 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 2, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter is on appeal from a March 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is of record. 

When this matter was initially before the Board in March 2011, in pertinent part, the Board granted entitlement to a TDIU as of March 2, 2009 and remanded the claim for entitlement to service connection for a low back disorder for procedural development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   Then, pursuant to a November 2011 Joint Motion for Partial Remand, the Court vacated and remanded the portion of the Board's decision regarding the issue of entitlement to a TDIU, prior to March 2, 2009.

In October 2012, the Board again remanded the low back disorder claim for further development.  With regard to the claim for a TDIU, within the body of the Remand the Board noted that the Veteran did not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), prior to March 2, 2009, and Remanded the TDIU claim for consideration pursuant to 4.16(b).

Pursuant to a May 2013 Joint Motion for Partial Remand in June 2013 the Court vacated the Board's "finding" as to the TDIU claim under 38 C.F.R. § 4.16(a) prior to March 2, 2009, and remanded the case for readjudication.  The issue of whether the Veteran is entitled to a TDIU under 4.16(b) is still undergoing development.  That issue/question will be addressed at a later date.

The Veteran, through his attorney, submitted additional evidence in October 2013.  That evidence included a waiver of AOJ consideration.

FINDING OF FACT

For the period prior to March 2, 2009, the Veteran does not have one disability ratable at 60 percent or more, nor does he have at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.


CONCLUSION OF LAW

The criteria for entitlement to TDIU, prior to March 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.341(a), 4.16 (a)(2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2008 of the criteria for establishing entitlement to TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, records from the Social Security Administration, and private treatment records and opinions.  While the record also contains the reports of VA examinations in February 2009 (diabetes mellitus) and March 2009 (PTSD), the Veteran was not afforded a VA examination with respect to his TDIU claim pertinent to the period on appeal.  However, as explained below, the competent and credible evidence fails to support a finding that the Veteran satisfied the criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a), prior to March 2, 2009.  Thus, no additional medical examinations or opinions are necessary under the circumstances of this case.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  Neither has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.

As noted above, the Veteran was provided with a Board hearing in December 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding his work history as well as the impact of his service-connected disabilities on his ability to work.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  The Board acknowledges that the tenets of 4.16(a) were not fully explained or discussed at the hearing.  However, subsequent statements from the Veteran, through his attorney, demonstrate his actual knowledge and understanding of the regulation.  Moreover, it must be noted that neither the Veteran nor his attorney have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

II.  TDIU

The Veteran has already been awarded a TDIU, effective March 2, 2009.  He argues that the effective date should be as early as September 2005. A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

For the period prior to March 2, 2009, the Veteran's service connected disabilities are rated as follows: posttraumatic stress disorder (PTSD) (50 percent), diabetes mellitus (10 percent prior to February 28, 2006, and 20 percent disabling from February 28, 2006), and coronary artery disease (CAD) (10 percent).   His combined schedular rating in both instances equated to 60 percent.  See 38 C.F.R. § 4.25.  He thereby does not meet the schedular requirements for assigning a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(a).  However, for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id.

In this regard, the Veteran essentially argues that he meets the requirement of "one 60 percent disability" since September 6, 2005, because his service-connected CAD, PTSD, and type II diabetes mellitus all stem from a common etiology or accident.  In the October 2012 Remand, the Board disagreed with this argument and found that the Veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).

In the Joint Motion for Partial Remand (JMPR), the parties observed that the while "the Board made specific findings that Appellant's disabilities were not disabilities resulting from a common etiology or a single accident such that appellant may be entitled to TDIU under 38 C.F.R. § 4.16(a)(2), the Board did not discuss the applicability of 38 C.F.R. § 4.16(a)(4)."  The parties agreed that the Board should have discussed whether, for the purposes of showing entitlement to TDIU, the Appellant's service-connected disabilities were "multiple injuries incurred in action" and should have been considered as one disability under 38 C.F.R. § 4.16(a)(4).  The Court, pursuant to arguments presented in the JMPR, has ordered that the Board consider the application of 38 C.F.R. § 4.16(a)(4) to the Veteran's claim.

As regards 38 C.F.R. § 4.16(a)(1), the Veteran does not contend and the evidence does not show that he has disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor.  There is no basis for assigning a combined rating under 4.16(a)(1).

As regards 38 C.F.R. § 4.16(a)(2), it is true that the Veteran's diabetes mellitus and CAD are conceded to have resulted from presumed herbicide exposure.  A tenable argument could be made that these conditions stem from a common etiology, i.e., herbicide exposure.  There is no evidence, however, supported that the Veteran's PTSD stems from herbicide exposure.  The Veteran's PTSD was found to be related to confirmed in-service stressors involving an enemy attack where he was stationed.  His PTSD stems from an entirely different accident or etiology.  The fact that all these events occurred while the Veteran was stationed in Vietnam has been considered.  This argument negates the very fabric of 38 C.F.R. § 4.16(a).  Indeed, if such logic were to be applied (mere presence in Vietnam) all disabilities could be ultimately combined together as stemming from a common etiology-being in the military.  There is no basis for assigning a combined rating under 4.16(a)(2).

As regards 38 C.F.R. § 4.16(a)(3), the Veteran's service-connected disabilities affect at least three different body systems, namely endocrine, cardiovascular, and psychiatric.  There is no basis for assigning a combined rating under 4.16(a)(3).

As regards 38 C.F.R. § 4.16(a)(4), with respect to whether the Veteran suffered from multiple injuries incurred in action, the disability ratings of which combine to a single 60 percent rating, the Board must first decide the matter of whether the Veteran's CAD, PTSD, and diabetes mellitus are in fact "injuries."  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has defined "injury" as "damage inflicted on the body by an external force."  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003), citing Dorland's Illustrated Medical Dictionary 901 (29th Ed. 2000).  CAD, PTSD, and diabetes mellitus were not caused by an external force and are on that basis are more appropriately characterized as illnesses or diseases.  The Federal Circuit defined "disease" as "any deviation from or interruption of the normal structure or function of a part, organ, or system of the body."  Terry, 340 F.3d at 1384, citing Dorland's at 511.  Indeed, the award of service connection for coronary artery disease and diabetes mellitus is premised on the notion that the Veteran's presumed exposure to herbicide agents altered his body system to result in these diseases.  PTSD has again been awarded on the basis that the Veteran witnessed or experienced traumatic events not that he suffered an actual physical injury.   Thus, while the Veteran's service-connected disabilities are related to his service in Vietnam, the Veteran's service-connected disabilities are not multiple injuries incurred in action during service in Vietnam.  Moreover, while the Veteran's attorney has vehemently argued otherwise, neither the Veteran nor his attorney have provided any objective lay or medical evidence in support of their argument.  There is no basis for assigning a combined rating under 4.16(a)(4).

Finally, as regards 38 C.F.R. § 4.16(a)(5), the Veteran does not contend and the evidence does not show that the Veteran sustained multiple disabilities as a prisoner of war.  

For these reasons, the Board finds that the Veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), prior to March 2, 2009, under 38 C.F.R. § 4.16(a)(1)-(5).  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






(CONTINUED NEXT PAGE)


ORDER

Entitlement to a TDIU prior to March 2, 2009, pursuant to 38 C.F.R. § 4.16(a), is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


